DETAILED ACTION
This action is responsive to the communication filed on 11/17/21.
Claim 8 is canceled.
Claim 21 has been added.
Claims 1-7 and 9-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record found to be the most related fails to teach and/or remotely suggest each and every limitation of the claimed invention as a whole specifically including “determining by a mapping server, a server to service the request, the server being determined from a plurality of servers operating on a fist set of computing devices separate from a second set of computing devices operating the mapping server, a server being associated with a geographic partition of the map, the geographic partition containing the position of the first client device on the map and assigning the first client device to a given session operating on the given session server, the given session server being for interacting with the at least one augmented reality object”, as claimed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/NATISHA D COX/Primary Examiner, Art Unit 2448